Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below.
Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the long edge of the covering material must be shown (Figure 02, 04, & 05) or the feature(s) canceled from the claims (1, 6, 17).  Note that it appears it may be shown in fig. 3 but does not have a reference character referring to the claimed element in the specification which is required.  No new matter should be entered.
2) As recited in claim 8 for example, “thickness of the neck” and “two thicknesses of the covering material” are not clearly shown in the drawings with reference characters referring to the specification.  Not only should these claimed elements include reference characters based on CFR 1.83(a), it would also help clarify the scope of claim 8, for example (see the 112b rejection to claim 8 below).  In short, the claim requires the slot width to be less than the sum of the thicknesses claimed despite figure 2 contradicting the claimed scope since figure 2 shows the slot as enclosing (being more than the sum of) all 3 thicknesses.  Please clarify.
3) Also, the drawings are objected to for failing to show support for claim 20, the phrase in lines 1-2 of claim 20 “the curtain rod is configured receive: a plurality of curtain rings” is not shown and unclear due to the claimed term “receive” since it doesn’t appear in the drawings that the rod is configured to receive the rings, instead it appears the rod supports the rings.  Please clarify.
4) Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
5) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Specs page 07, Paragraph 0026, “rings refers generally” refers should be single
Specs page 07, Paragraph 0027, “The curtain rod 10 is formed with a slot 30 along it length” it should be plural
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Regarding claims 1, 6, and 17 respectively, in line 3, “the top” should be --a top-- to properly introduce the term into the claim.
Regarding claims 6 and 17, in the phrase “the long edges” [lines 5-6 and 8-9 respectively], the term --the-- should be removed to properly introduce these edges into the claims.
Dependent claims are at least objected to for depending from an objected to claim.
Appropriate correction is required.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 01-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 01 is unclear because “long” [see line 6] of the recited “long edges of the covering material” is a relative term which renders the claim indefinite.  The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claimed “long edges” of the covering material is not clear because “long” is not explicitly defined in the drawings or specification.  In other words, how long or what distance must an edge be to be considered “long” as claimed?
Regarding claims 2, 6, and 17, “long” once again is unclear for being a relative term of degree as discussed in claim 1 above already.
Regarding claim 8, line 2, “the thickness” provides a lack of proper antecedent basis and it is unclear which “thickness of the neck” is being referring to.  If the thickness of the neck is the thickness between the width of the slot, it is unclear how the “width of the slot is less than a sum of the thickness of the neck and two thicknesses of the covering material” considering the slot is shown to be longer, not less than as claimed, than the sum of the thicknesses claimed.  First, the thickness should provide proper antecedent basis and also note the drawing objections provided above.
Regarding claims 7 and 20 (using claim 20 as an example), the phrase “the curtain rod is configured to receive: a plurality of curtain hangers” is unclear due to the claimed term “receive” since it doesn’t appear in the drawings that the rod is configured to receive the hangers, instead it appears the rod supports the hangers.  Please clarify.
Dependent claims are at least rejected to for depending from a rejected claim.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 12, 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008 0148526, (hereafter “Garcia”) in view of US 6167939, (hereafter “Barone”) further in view of US 4333284, (hereafter “Meadows”).
Regarding Claim 1, Garcia discloses a curtain rod system comprising: an elongate curtain rod having a length; a slot formed along the length of the top of the curtain rod [Claim 1]; an elongate support clip having a length which is approximately equal to the length of the curtain rod [Annotated figure 01 below]; the support clip having a head, a shank, and sharp points (similar to barbs) [Annotated figure 01 below]; and so that the head of the support clip is disposed adjacent the curtain rod with; a plurality of curtain hangers disposed along the curtain rod; a curtain carried by the plurality of curtain hangers [Para 0003, 0015, 0016]; wherein the plurality of curtain hangers are supported by the support clip so that the plurality of curtain hangers extend above the curtain rod and are separated from the covering material and such that the plurality of curtain hangers contact the support clip [Annotated figure 02 below].

    PNG
    media_image1.png
    694
    531
    media_image1.png
    Greyscale

Figure 01

    PNG
    media_image2.png
    432
    462
    media_image2.png
    Greyscale

Figure 02
Garcia fails to teach a decorative covering material, Barone teaches a decorative covering material wherein the decorative covering material extends along the length of the curtain rod [Fig 1, column 2 lines 1-6] wherein the covering material is removably disposed around the curtain rod to cover the curtain rod [Column 3, line 15-18, Fig 1B, claim 16], and wherein long edges of the covering material are disposed into the curtain rod slot [Annotated Figure 04 below];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wrap around the curtain rod of Garcia as taught by Barone.  One of ordinary skill in the art would have been motivated to make the inclusion of the wrap for aesthetic purposes.
Modified Garcia fails to teach the covering material characteristics and how it is secured.  Meadows teaches wherein the support clip is placed into the slot so that the covering material is held between the curtain rod and the support clip; the covering material disposed between the head and the curtain rod with barbs [Figure 03 below; Material (26) is held between curtain rod (44) and clip (30)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the covering material with the clip of Meadows over the locking portion of Garcia.  One of ordinary skill in the art would have been motivated to make the substitution to use the clip to retain/connect the fabric cover therein.

    PNG
    media_image3.png
    389
    614
    media_image3.png
    Greyscale

Figure 03
Regarding claim 2, Modified Garcia fails to disclose the rod is hollow and the long edges of the covering material extending into the interior to the rod.  Barone discloses the system of claim 1, wherein the curtain rod is hollow and wherein the long edges of the covering material extend into an interior space within the curtain rod [Annotated figure 04 below].

    PNG
    media_image4.png
    230
    225
    media_image4.png
    Greyscale

Figure 04
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the modified Garcia rod hollow as taught by Barone to save weight and material and provide space for the long ends of the decorative material.
Regarding claim 3, Meadows discloses the system of claim 1, wherein the covering material is held around an edge of the curtain rod adjacent the slot by the support clip [Figure 03 above; Cover material held between clip (34) and slot (32)] such that the covering material is held between the head and a barb of the support clip [Figure 03 above; Cover held between the head (30) and the barbs].
Regarding claim 4, Meadows teaches the system of claim 1, wherein the support clip has a cross-sectional shape which is substantially the same throughout the length of the support clip [Column 2, line 28-31].
Regarding claim 6, Garcia discloses a curtain rod system comprising: an elongate curtain rod having a length; a slot formed along the length of the top of the curtain rod [Claim 1]; an elongate support clip having a length which is approximately equal to the length of the curtain rod [Annotated figure 01 above], the support clip having a head and a shank extending downwardly from the head [Annotated figure 01 above];
Garcia fails to teach a decorative covering material, Barone teaches a decorative covering material extending along the length of the curtain rod [Fig 1, column 2 line 1-6], wherein the covering material is wrapped around the curtain rod to cover the curtain rod [Column 3, line 15-18, fig 1B, claim 16] and wherein the long edges of the covering material pass through the slot such that the long edges of the covering material are disposed in a center of the curtain rod [Annotated figure 04 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wrap around the curtain rod of Garcia as taught by Barone.  One of ordinary skill in the art would have been motivated to make the inclusion of the wrap for aesthetic purposes.
Modified Garcia fails to teach the covering material characteristics and how it is secured.  Meadows teaches wherein the support clip shank is placed into the slot such that the covering material is held between the curtain rod and the support clip [Annotated figure 03 above] and such that the head of the support clip is disposed adjacent the top of the curtain rod with the covering material disposed between the head and the curtain rod [Annotated figure 03 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the covering material with the clip of Meadows over the locking portion of Garcia.  One of ordinary skill in the art would have been motivated to make the substitution to use the clip to retain/connect the fabric cover therein.
Regarding claim 7, Garcia teaches the system of claim 6, wherein the curtain rod is configured to receive curtain hangers thereon and support a curtain such that [Annotated figure 01 above] the curtain hangers pass over the top of the curtain rod and contact the head of the support clip and such that the curtain is suspended beneath the curtain rod from the curtain hangers [Paragraph 34].
Regarding claim 8, Garcia teaches the system of claim 6, wherein the support clip shank comprises a neck adjacent the support clip head [Annotated figure 01 above],
Garcia fails to teach the slot width.  Meadows teaches wherein a width of the slot is less than a sum of the thickness of the neck and two thicknesses of the covering material such that force is applied to the covering material between the curtain rod at the slot edge and the neck [Annotated figure 05 below].

    PNG
    media_image5.png
    362
    319
    media_image5.png
    Greyscale

Figure 05
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retain the cover material between not only the clip head and rod but also using the neck of the clip and the inside of the rod slot.  One of ordinary skill in the art would have been motivated to use the neck of the clip to secure the covering material to the rod on both sides of the neck where the width of the slot in the rod would need to be ≤ the thickness of the neck and twice the thickness of the covering material. 

Regarding claim 9, Meadows teaches the system of claim 6, wherein the support clip includes barbs extending along sides of the shank [Annotated figure 07 below].

    PNG
    media_image6.png
    286
    246
    media_image6.png
    Greyscale

Figure 07
Regarding claim 10, Meadows teaches the system of claim 9, wherein the covering material is held between the support clip head and the top of the curtain rod [Annotated figure 05 above]; wherein the covering material is held between a barb and an interior surface of the curtain rod [Figure 08 below].

    PNG
    media_image7.png
    301
    293
    media_image7.png
    Greyscale

Figure 08
Regarding claim 11, Barone discloses the system of claim 6, wherein the curtain rod is hollow [Claim 03], and wherein the long edges of the covering material extend into an interior space within the curtain rod [Annotated figure 04 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rod hollow to facilitate installation of the wrap.  One of ordinary skill in the art would have been motivated to make the rod hollow to save weight and to allow installation of the cover material.
Regarding claim 12, Meadows teaches the system of claim 6, wherein the support clip has a cross-sectional shape which is substantially the same throughout the length of the support clip [Column 2, Line 28-31].
Regarding claim 14, Garcia teaches the system of claim 6, further comprising: a plurality of curtain hangers disposed along the curtain rod; a curtain carried by the plurality of curtain hangers [Paragraphs 0003, 0015, 0016]; wherein the plurality of curtain hangers are supported by the support clip so that the plurality of curtain hangers extend above the curtain rod and are separated from the covering material and contact the support clip [Annotated figure 02 above].
Regarding claim 15, Meadows teaches the system of claim 6, wherein the curtain rod slot comprises vertical side walls [Annotated figure 08 above]; wherein the covering material is held between side walls of the slot and the shank of the support clip [Annotated figure 07 Above].
Regarding claim 16, Meadows teaches the system of claim 15, further comprising barbs along the support clip shank [Annotated figure 08 above], and wherein the covering material is held between the slot side walls and the barbs [Figures 3 & 8 above].
Regarding claim 17, Garcia teaches a curtain rod system comprising: an elongate curtain rod having a length; a slot formed along the length of the top of the curtain rod [Claim 1]; an elongate support clip having a length which is approximately equal to the length of the curtain rod, [Annotated figure 01 above] the support clip having a head and a shank extending downwardly from the head [Annotated figure 01 above]; 
Garcia fails to teach the covering material characteristics.  Barone teaches wherein the curtain rod is configured to receive an elongate strip of a decorative covering material such that the covering material extends along the length of the curtain rod [Fig 1, column 2 line 1-6], such that the covering material is wrapped around the curtain rod to cover the curtain rod [Column 3, line 15-18, claim 16, Fig 1B], and such that the long edges of the covering material pass through the slot and are disposed in a center of the curtain rod [Annotated figure 04 above];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a wrap around the curtain rod of Garcia as taught by Barone.  One of ordinary skill in the art would have been motivated to make the inclusion of the wrap for aesthetic purposes.
Garcia fails to teach support clip shank characteristics and that the head of the support clip is adjacent to the top of the rod with covering material between the head and rod.  Meadows teaches wherein the support clip shank is configured for placement into the slot such that the covering material is held between the curtain rod and the support clip [Annotated figure 03 above] and such that the head of the support clip is disposed adjacent the top of the curtain rod with the covering material disposed between the head and the curtain rod [Annotated figure 03 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the shank for placement into the slot and to retain the cover material between the shank, clip head, and rod while keeping the head adjacent to the rod.  One of ordinary skill in the art would have been motivated to make this change to better secure the cover material to the rod by securing it with the clip head and shank (holding the material between the shank and rod) while also holding the material between the head and the rod.
Regarding claim 18, Meadows teaches the system of claim 17, wherein the support clip is configured to hold the covering material between the support clip head and the top of the curtain rod [Annotated figure 05 above].
Regarding claim 19, Meadows teaches the system of claim 17, wherein the support clip has a cross-sectional shape which is substantially the same throughout the length of the support clip [Column 2, line 28-31].
Regarding claim 20, Garcia teaches the system of claim 17, wherein the curtain rod is configured to receive: a plurality of curtain hangers disposed along the curtain rod; a curtain carried by the plurality of curtain hangers [Paragraphs 0003, 0015, & 0016]]; wherein the plurality of curtain hangers are supported by the support clip so that the plurality of curtain hangers extend above the curtain rod and are separated from the covering material and contact the support clip [Annotated figure 02 above].
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Garcia, in view of Barone and further in view of Meadows as applied to claim 1 (Claim 5) & claim 6 (claims 13) above, and further in view of US 3848080 (hereafter “Schmidt”).
Regarding claim 5, Modified Garcia does not teach a slot formed vertically in the shank. Schmidt teaches the system of claim 1, wherein the support clip comprises a slot formed vertically through the shank of the support clip and wherein the slot extends along the length of the support clip [annotated figure 09 below].  

    PNG
    media_image8.png
    152
    191
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    207
    281
    media_image9.png
    Greyscale

Figure 09
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide modified Garcia with slots in the shank of the retaining clip as taught by Schmidt.  One of ordinary skill in the art would have been motivated to add these slots to lower weight, use less material, and/or allow some flexibility in the clip to aid in installation and retention of the cover material and clip.
Regarding claim 13, Schmidt teaches the system of claim 6, wherein the support clip comprises a slot formed vertically through the shank of the support clip and wherein the slot extends along the length of the support clip [annotated figure 09 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide modified Garcia with slots in the shank of the retaining clip as taught by Schmidt.  One of ordinary skill in the art would have been motivated to add these slots to lower weight, use less material, and/or allow some flexibility in the clip to aid in installation and retention of the cover material and clip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SEAN WEBSTER whose telephone number is (571)270-7591. The examiner can normally be reached on M-F from 0800 to 1700.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MSW/
Art Unit 4186

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634